FILED
IN CLERK'S OFFICE
U.S. DISTRICT COURT E.D.N.Y.

INFORMATION SHEET

* JAN

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

1. Title of Case: United States v. Steven Diaz

2. Related Magistrate Docket Number(s):

22202 *

LONG ISLAND OFFICE

 

3, Arrest Date: N/A

CR 21

085
Sf a3

4. Nature of offense(s): © Felony
O Misdemeanor HURLEY, j.
5. Related Cases - Title and Docket No(s). (Pursuant to Rule 50.3.2 of the Local E-DAQCKE MJ
Division of Business Rules): United States v. Charles Kafeiti, 2:20-cr-00578-JMA zoe

 

Less than 6 weeks
More than6 weeks QO

6. Projected Length of Trial:

7. County in which crime was allegedly committed: Nassau

(Pursuant to Rule 50.1(d) of the Local E.D.N.Y. Division of Business Rules)

 

case

 

 

8. Was any aspect of the investigation, inquiry and prosecution giving rise to the
pending or initiated before March 10, 2012.! O Yes ® No

9. Has this indictment/information been ordered sealed? Oo Yes ® No

10. Have arrest warrants been ordered? Oo Yes ®No

1]. Is there a capital count included in the indictment? O Yes &No

SETH D. DUCHARME
Acting United States Attorney |

By: _ s/ Christopher C. Caffarone

Christopher C. Caffarone
Assistant U.S. Attorney
(631) 715-7866

 

Judge Brodie will not accept cases that were initiated before March 10, 2012

Rev. 10/04/12

 
